Mr. Presiding Justice Thompson delivered the opinion of the court. The evidence shows that the estate consists of the homestead, worth about $4,000 which the appellee is in possession of and entitled to as long as she remains the widow of the testator, together with farm lands in Kossuth county, Iowa, of the value of $16,000, farm land in Livingston county, Missouri, of the value of $8,000 and about $2,000 of personal estate which is loaned out by the administrator. The will gives the executors power to sell and convey real estate necessary to carry out the provisions of the will. An administrator with the will annexed has no power to sell real estate by virtue of the will. Frackelton v. Masters, 249 Ill. 33. By the will of the deceased and the antenuptial contract, a trust is created to last during the life or widowhood of Jennie Gove. Harris v. Ferguy, 207 Ill. 534; Ingraham v. Ingraham, 169 Ill. 470. The County Court under the Constitution and the statute has jurisdiction in all matters of probate and settlements of estates. While it exercises equitable as well as legal powers in the settlement of estates of deceased persons, yet it exercises only such equitable jurisdiction under equitable rules and principles as is necessary for the allowance of claims of an equitable nature. The County Court has not general chancery jurisdiction and is without jurisdiction where trusts or reinvestments of the estate are involved. It was said in Re Estate of Mortenson, 248 Ill. 520: “The settlement of an estate, in legal significance and common understanding, is the process by which letters testamentary or of administration are granted, assets collected, claims allowed, debts paid, real estate sold if necessary for the payment of debts, and the property distributed to those who are entitled to it by the laws of descent or by the will. Such settlement has no relation to the management or execution of trusts, which are either entirely independent of the administration of the estate by the executor or administrator to‘the same extent that a devise of real estate is independent of such administration, or, if the trust is in the residue of property committed to the executor, can only become operative after the settlement of the estate is completed and the trustee receives the property from the executor. * * * The supervision and control of trusts, based on the fact that they are created by will, are not embraced within the words ‘probate matters.’ ” The prayer of the petition if granted in effect would be a direction to the administrator as a trustee, authorizing a sale of real estate and the investment and reinvestment of the funds in the management of a trust estate under the direction of the County Court. In such matters County Courts have no authority or jurisdiction. In re Estate of Mortenson, supra; Frackelton v. Masters, supra. The Circuit Court on an appeal from the County Court has no greater or other authority or jurisdiction than was vested in the County Court. Miller v. Miller, 82 Ill. 463. The County Court, by making the order it made, was undertaking to make a new contract and will for the testator. It did not have any authority or jurisdiction to make the order prayed for, and the Circuit Court did not err in dismissing the petition. The order of the Circuit Court is affirmed. Affirmed.